         Case 1:19-cv-00319-RA Document 39 Filed 08/07/19 Page 1 of 3
           Case 1:19-cv-00319-RA Document 37 Filed 08/06/                 nlli\9ssil);Q\'3
                                                                          DO(T!\IENT
                                                                          Fl ECTRO\ICALLY FILED
                            UNITED STATES DISTRICT COURT, IH l( ::: _ _ _-,,,--,..----,---
                                                                                                °)
                           SOUTHERN DISTRICT OF NEW YORK I 1 , 1 1 I ! I u;: -=---ic.........;.-+-''--'---
                                                                       ..;;-,--.- -   ..--•-.. ----,---,--·-·-•-····---
 IN RE MARKEL CORPORATION
                                                    Master File No.: 1:l 9-cv-00319-RA
 SECURITIES LITIGATION

                           NOTICE OF VOLUNTARY DISMISSAL
                           PURSUANT TO FED. R. CIV. P. 41(A)(l)

        Christopher Miles ("Lead Plaintiff'), by and through his attorneys of record, HEREBY

GIVES NOTICE that, pursuant to Federal Rule of Civil Procedure 4l(a)(l), he voluntarily

dismisses this action, and further states as follows:

        WHEREAS, plaintiff David Bergen filed his initial complaint on January 11, 2019;

        WHEREAS, Lead Plaintiff moved the Court for appointment as lead plaintiff and selection

of Levi & Korsinsky, LLP ("Lead Counsel") as lead counsel on March 12, 2019;

       WHEREAS, on April 12, 2019, the Court granted Lead Plaintiff's motion and advised the

parties on the appropriate timeframe for amendment of the pleadings and briefing on a motion to

dismiss, should defendants Markel Corporation, Alan I. Kirshner, Thomas S. Gayner, Richard R.

Whitt III, Anne G. Waleski, and Jeremy A. Noble ("Defendants") elect to move to dismiss Lead

Plaintiff's amended pleadings;

       WHEREAS, the parties had previously agreed, and the Court had approved, that Lead

Plaintiff should file his first amended complaint on June 7, 2019, Defendants should answer or

move with respect to the first amended complaint on or before August 2, 2019, Lead Plaintiff

should file opposition on or before September 27, 2019, and Defendants should reply on or before

October 28, 2019;

       WHEREAS, Lead Plaintiff sought consent from Defendants for an additional thirty days

in which to file his first amended complaint, and Defendants so consented;

       WHEREAS, by order dated May 21, 2019, the Court ordered an extension of time directing
         Case 1:19-cv-00319-RA Document 39 Filed 08/07/19 Page 2 of 3
           Case 1:19-cv-00319-RA Document 37 Filed 08/06/19 Page 2 of 3




that the Amended Complaint be filed on or before July 8, 2019;

        WHEREAS, Lead Plaintiff sought consent from Defendants for a further extension of time

in which to file his first amended complaint, Defendants did not object to the request, and Lead

Plaintiff requested, by and through Lead Counsel's letter to the Court dated July 2, 2019, an

additional thirty days;

        WHEREAS, the Court granted Lead Plaintiff's request and ordered that Plaintiff file his

first amended complaint on or before August 6, 2019;

        WHEREAS, Lead Plaintiff and Counsel have, from prior to their appointment through the

period covered by both of the requested extensions, diligently investigated the claims for violations

of federal securities laws, including through the use of an external investigative team in additional

to attorneys at Lead Counsel's office;

       WHEREAS, Lead Plaintiff is filing this notice of dismissal before any Defendant has

served an answer or moved for summary judgment;

       WHEREAS, Lead Plaintiff has not entered into any agreement with any Defendant

concerning the voluntary dismissal of his claims, nor have Lead Plaintiff or Lead Counsel received

any consideration in connection with this dismissal;

       WHEREAS, Lead Plaintiff and Lead Counsel have decided to voluntarily dismiss the

claims of Lead Plaintiff;

       WHEREAS, no motion for class certification has been made;

       WHEREAS, no class has been certified; and

       WHEREAS, notice need not be disseminated to members of the putative class because no

class has been certified, and the rights of absent class members will not be prejudiced by the

voluntary dismissal of Lead Plaintiff's claims;



                                                  2
        Case 1:19-cv-00319-RA Document 39 Filed 08/07/19 Page 3 of 3
          Case 1:19-cv-00319-RA Document 37 Filed 08/06/19 Page 3 of 3




       PLEASE TAKE NOTICE that Lead Plaintiff hereby voluntarily dismisses this action

pursuant to Federal Rule of Civil Procedure 41 (a)(l )(A).



Dated: August 6, 2019                               Isl Gregory M Nespole
                                                   Eduard Korsinsky (EK-8989)
                                                   Gregory M. Nespole (GN-6820)
                                                   Mark Levine (ML-0180)
                                                   Christopher J. Kupka (CK-9010)
                                                   William J. Fields (5054952)
                                                   LEVI & KORSINSKY, LLP
                                                   55 Broadway, 10th Floor
                                                   New York, NY 10006
                                                   Telephone: (212) 363-7500
                                                   Facsimile: (212) 363-7171
                                                   ek@,zlk.com
                                                   gnespole@zlk.com
                                                   mlevine(a),zlk.com
                                                   ckupka(@zlk.com
                                                   wfields@zlk.com

                                                   Counsel for Lead Plaintiff and Lead Counsel
                                                   for the Proposed Class




                                SO ORDERED:

                                      ii ✓
                                HON.OH ABRAMS
                                UNITED STATES DISTRICT JUDGE
                                      f(,,. 1,t1




                                                   3
